DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 3/22/2022. In virtue of this communication claims 1-11 and 13-15 are currently pending in the instant application.
         
Response to Amendment
In response to the action mailed on 12/22/2021, the Applicant has filed a response amending the claims. 

Response to Arguments
The Applicant’s arguments have been fully considered but they are moot because the arguments do not apply to the new references and/or interpretation being used in the current rejection. 

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claim 6 recites the limitation “a diameter of the clad is continuously increased in the first direction”, however, this limitation is already recited in claim 1. Therefore, claim 6 fails to further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-11 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Onaka et al (US Pat 9250385) in view of Yoshida et al (US Pub 20050018727) in further view of Zhu (US Pub 20140307304).

Regarding Claim 1, Onaka discloses an optical amplifier comprising: 
a multicore fiber having a double clad structure (Fig 10, where an optical amplifier (i.e. Raman optical amplifier 10) comprises a multicore fiber (MCF) 1 having a double clad structure (12, 13) (as shown in Fig 1)), the double clad structure including a plurality of cores thorough which an optical signal is transmitted and a clad including the cores (Fig 1, Fig 10, where the double clad structure (12, 13) includes a plurality of cores (11) thorough which an optical signal is transmitted and a clad (e.g. 13) which includes the cores (11)); 
a first light source configured to output a first pump light used for amplifying the optical signal by stimulated Raman scattering in the multicore fiber (Fig 1, Fig 10, where the optical amplifier (i.e. Raman optical amplifier 10) comprises a first light source 2 that outputs a first pump light (excitation light) used for amplifying the optical signal by stimulated Raman scattering in the multicore fiber (MCF) 1), and 
a first optical coupler configured to couple the first pump light into the clad of the multicore fiber (Fig 1, Fig 10, Fig 13, where the optical amplifier (i.e. Raman optical amplifier 10) comprises a first optical coupler (e.g. 401) that couples the first pump light (excitation light) into the clad (e.g. 13) of the multicore fiber (MCF) 1 (as also shown in Fig 2)), wherein
the optical signal is transmitted through the multicore fiber in a first direction (Fig 1, Fig 2, Fig 10, Fig 13, where the optical signal is transmitted through the multicore fiber (MCF) 1 in a first direction (i.e. from left to right)).  
Onaka fails to explicitly disclose the first pump light being generated by multiplexing a plurality of first multimode laser lights.
However, Yoshida discloses 
a first pump light being generated by multiplexing a plurality of first multimode laser lights (Fig 15, paragraphs [91][92] where a first pump light (excitation light) is generated by multiplexing (e.g. at WDM coupler 62) a plurality of first multimode laser lights (i.e. from laser modules 60a to 60d)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical amplifier (i.e. Raman optical amplifier 10) as described in Onaka, with the teachings of the first pump light (excitation light) as described in Yoshida. The motivation being is that as shown a first pump light (excitation light) can be generated by multiplexing (e.g. at WDM coupler 62) a plurality of first multimode laser lights (i.e. from laser modules 60a to 60d) and one of ordinary skill in the art can implement this concept into the optical amplifier (i.e. Raman optical amplifier 10) as described in Onaka and have the optical amplifier (i.e. Raman optical amplifier 10) with a first pump light (excitation light) being generated by multiplexing (e.g. at WDM coupler 62) a plurality of first multimode laser lights (i.e. from laser modules 60a to 60d) i.e. as an alternative in order to generate pumping light for amplifying optical signals and which modification is a simple substitution of a known first pump light (excitation light) for another, namely, for the same purpose and for optimization and which modification yields predictable results. Furthermore, this modification is being suggested by the primary reference of Onaka and more specifically Onaka Fig 13, col 12 lines 58-64.        
Onaka as modified by Yoshida fails to explicitly disclose a diameter of the clad is continuously increased in the first direction over an entire length of the multicore fiber.  
However, Zhu discloses 
a diameter of a clad is continuously increased in a first direction over an entire length of a multicore fiber (Fig 8, paragraph [64] where a diameter of a multicore fiber (e.g. a tapered-MCF 815b) with a clad is continuously increased (as shown in Fig 8) in a first direction (i.e. from left to right) over an entire length of the multicore fiber (e.g. a tapered-MCF 815b) (this is because a tapered-MCF is known to have a clad which includes cores)).    
Therefore, it would have been obvious to one of ordinary skill in the art to modify the multicore fiber (MCF) 1 as described in Onaka as modified by Yoshida, with the teachings of the multicore fiber (e.g. a tapered-MCF 815b) as described in Zhu. The motivation being is that as shown a diameter of a multicore fiber (e.g. a tapered-MCF 815b) with a clad can be continuously increased in a first direction (i.e. from left to right) over an entire length of the multicore fiber (e.g. a tapered-MCF 815b) and one of ordinary skill in the art can implement this concept into the multicore fiber (MCF) 1 as described in Onaka as modified by Yoshida and have a diameter of the multicore fiber (MCF) 1 with the clad (e.g. 13) be continuously increased in the first direction (i.e. from left to right) over an entire length of the multicore fiber (MCF) 1 i.e. as an alternative so as to have the multicore fiber (MCF) 1 with a tapered shape in order make connections with other fibers or with other optical components that require different fiber diameter sizes and which modification is a simple implementation of  a known concept of a known multicore fiber (e.g. tapered-MCF 815b) into another similar multicore fiber (MCF) 1 for its improvement and for optimization and which modification yields predictable results. Furthermore, MPEP 2144.04 section IV “Changes in Size/ Proportion” states that if the only difference between the prior art device (i.e. the multicore fiber (MCF) 1 with the clad (e.g. 13)) and the claimed device is the recitation of relative dimensions of the claimed device, the claimed device is not patentably distinct from the prior art device (i.e. the multicore fiber (MCF) 1 with the clad (e.g. 13)). 
 
Regarding Claim 2, Onaka as modified by Yoshida and Zhu also discloses the optical amplifier wherein all or a part of spectrums of the first multimode laser lights are overlapped (Yoshida Fig 15, paragraphs [91][92] where all or a part of spectrums (wavelengths) of the first multimode laser lights (i.e. from laser modules 60a to 60d) are overlapped).  

Regarding Claim 3, Onaka as modified by Yoshida and Zhu also discloses the optical amplifier wherein the first multimode laser lights are multiplexed in a wavelength manner or in a modal manner to generate the first pump light (Yoshida Fig 15, paragraphs [91][92] where the first multimode laser lights (i.e. from laser modules 60a to 60d) are multiplexed (e.g. at WDM coupler 62) in a wavelength manner or in a modal manner to generate the first pump light (excitation light)).   

Regarding Claim 4, Onaka as modified by Yoshida and Zhu also discloses the optical amplifier wherein the first pump light is transmitted through the multicore fiber in a second direction opposite to the first direction (Onaka Fig 1, Fig 10, Fig 13, where the first pump light (excitation light) is transmitted through the multicore fiber (MCF) 1 in a second direction opposite to the first direction).  

Regarding Claim 5, Onaka as modified by Yoshida and Zhu also discloses the optical amplifier wherein the first optical coupler is disposed at a first end of the multicore fiber (Onaka Fig 1, Fig 10, Fig 13, where the first optical coupler (e.g. 401) is disposed at a first end of the multicore fiber (MCF) 1), the optical signal transmitted and amplified through the multicore fiber is output from the first end of the multicore fiber (Onaka Fig 1, Fig 10, Fig 13, where the optical signal transmitted and amplified through the multicore fiber (MCF) 1 is output from the first end of the multicore fiber (MCF) 1).   

Regarding Claim 6, Onaka as modified by Yoshida and Zhu also discloses the optical amplifier wherein a diameter of the clad is continuously increased in the first direction (Zhu Fig 8, paragraph [64] where a diameter of a multicore fiber (e.g. a tapered-MCF 815b) with a clad is continuously increased (as shown in Fig 8) in a first direction (i.e. from left to right) over an entire length of the multicore fiber (e.g. a tapered-MCF 815b) (this is because a tapered-MCF is known to have a clad which includes cores)).
 
Regarding Claim 8, Onaka as modified by Yoshida Fig 15 and Zhu fails to explicitly disclose the optical amplifier further comprising: a second light source configured to output a second pump light used for amplifying the optical signal by the stimulated Raman scattering in the multicore fiber, the second pump light being generated by multiplexing a plurality of second multimode laser lights; and  a second optical coupler configured to couple the second pump light into the clad of the multicore fiber, wherein the second pump light is transmitted through the multicore fiber in the first direction.   
However, Yoshida Fig 19 discloses 
a second light source being configured to output a second pump light used for amplifying an optical signal by stimulated Raman scattering in a fiber, the second pump light being generated by multiplexing a plurality of second multimode laser lights (Fig 19, paragraph [103] where a second light source (i.e. laser modules 60a’ to 60d’) outputs a second pump light (excitation light) used for amplifying an optical signal by stimulated Raman scattering in a fiber 64, the second pump light (excitation light) is generated by multiplexing (e.g. at WDM coupler 62’) a plurality of second multimode laser lights (i.e. from laser modules 60a’ to 60d’)); and  
a second optical coupler configured to couple the second pump light into the fiber (Fig 19, paragraph [103] where a second optical coupler (i.e. 65’) couples the second pump light (excitation light) into the fiber 64), wherein 
the second pump light is transmitted through the fiber in a first direction (Fig 19, paragraph [103] where the second pump light (excitation light) is transmitted through the fiber 64 in a first direction).     
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical amplifier (i.e. Raman optical amplifier 10) as described in Onaka as modified by Yoshida Fig 15 and Zhu, with the teachings of the second light source (i.e. laser modules 60a’ to 60d’) as described in Yoshida Fig 19. The motivation being is that as shown a second light source (i.e. laser modules 60a’ to 60d’) can output a second pump light (excitation light) for amplifying an optical signal and is generated by multiplexing (e.g. at WDM coupler 62’) a plurality of second multimode laser lights (i.e. from laser modules 60a’ to 60d’) and one of ordinary skill in the art can implement this concept into the optical amplifier (i.e. Raman optical amplifier 10) as described in Onaka as modified by Yoshida Fig 15 and Zhu and have the optical amplifier (i.e. Raman optical amplifier 10) with a second light source (i.e. laser modules 60a’ to 60d’) that outputs a second pump light (excitation light) for amplifying the optical signal and is generated by multiplexing (e.g. at WDM coupler 62’) a plurality of second multimode laser lights (i.e. from laser modules 60a’ to 60d’) i.e. as an alternative so as to add a bi-directional excitation method into the optical amplifier (i.e. Raman optical amplifier 10) for better performing the optical amplification because of a front side and rear side excitation and which modification is a simple implementation of  a known concept of a known second light source (i.e. laser modules 60a’ to 60d’) into a known optical amplifier (i.e. Raman optical amplifier 10) for its improvement and which modification yields predictable results.   

Regarding Claim 9, Onaka as modified by Yoshida and Zhu also discloses the optical amplifier wherein all or a part of spectrums of the second multimode laser lights are overlapped (Yoshida Fig 15, Fig 19, paragraphs [91][92][103] where all or a part of spectrums (wavelengths) of the second multimode laser lights (i.e. from laser modules 60a’ to 60d’) are overlapped).    

Regarding Claim 10, Onaka as modified by Yoshida and Zhu also discloses the optical amplifier wherein the second multimode laser lights are multiplexed in a wavelength manner or a modal manner to generate the second pump light (Yoshida Fig 15, Fig 19, paragraphs [91][92][103] where the second multimode laser lights (i.e. from laser modules 60a’ to 60d’) are multiplexed (e.g. at WDM coupler 62’) in a wavelength manner or a modal manner to generate the second pump light (excitation light)).   

Regarding Claim 11, Onaka as modified by Yoshida and Zhu also discloses the optical amplifier wherein the second optical coupler is disposed at a second end of the multicore fiber, the optical signal is input to the second end of the multicore fiber (Yoshida Fig 19, paragraph [103] where the second optical coupler (i.e. 65’) is disposed at a second end of the fiber 64, and the optical signal is input to the second end of the fiber 64).  

Regarding Claim 15, Claim 15 is similar to claim 1, therefore, claim 15 is rejected for the same reasons as claim 1.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Onaka et al (US Pat 9250385) in view of Yoshida et al (US Pub 20050018727) in further view of Savage-Leuchs (US Pat 7768700).

Regarding Claim 7, Onaka discloses an optical amplifier comprising: 
a multicore fiber having a double clad structure (Fig 10, where an optical amplifier (i.e. Raman optical amplifier 10) comprises a multicore fiber (MCF) 1 having a double clad structure (12, 13) (as shown in Fig 1)), the double clad structure including a plurality of cores thorough which an optical signal is transmitted and a clad including the cores (Fig 1, Fig 10, where the double clad structure (12, 13) includes a plurality of cores (11) thorough which an optical signal is transmitted and a clad (e.g. 13) which includes the cores (11)); 
a first light source configured to output a first pump light used for amplifying the optical signal by stimulated Raman scattering in the multicore fiber (Fig 1, Fig 10, where the optical amplifier (i.e. Raman optical amplifier 10) comprises a first light source 2 that outputs a first pump light (excitation light) used for amplifying the optical signal by stimulated Raman scattering in the multicore fiber (MCF) 1), and 
a first optical coupler configured to couple the first pump light into the clad of the multicore fiber (Fig 1, Fig 10, Fig 13, where the optical amplifier (i.e. Raman optical amplifier 10) comprises a first optical coupler (e.g. 401) that couples the first pump light (excitation light) into the clad (e.g. 13) of the multicore fiber (MCF) 1 (as also shown in Fig 2)), wherein
the optical signal is transmitted through the multicore fiber in a first direction (Fig 1, Fig 2, Fig 10, Fig 13, where the optical signal is transmitted through the multicore fiber (MCF) 1 in a first direction (i.e. from left to right)).  
Onaka fails to explicitly disclose the first pump light being generated by multiplexing a plurality of first multimode laser lights.
However, Yoshida discloses 
a first pump light being generated by multiplexing a plurality of first multimode laser lights (Fig 15, paragraphs [91][92] where a first pump light (excitation light) is generated by multiplexing (e.g. at WDM coupler 62) a plurality of first multimode laser lights (i.e. from laser modules 60a to 60d)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical amplifier (i.e. Raman optical amplifier 10) as described in Onaka, with the teachings of the first pump light (excitation light) as described in Yoshida. The motivation being is that as shown a first pump light (excitation light) can be generated by multiplexing (e.g. at WDM coupler 62) a plurality of first multimode laser lights (i.e. from laser modules 60a to 60d) and one of ordinary skill in the art can implement this concept into the optical amplifier (i.e. Raman optical amplifier 10) as described in Onaka and have the optical amplifier (i.e. Raman optical amplifier 10) with a first pump light (excitation light) being generated by multiplexing (e.g. at WDM coupler 62) a plurality of first multimode laser lights (i.e. from laser modules 60a to 60d) i.e. as an alternative in order to generate pumping light for amplifying optical signals and which modification is a simple substitution of a known first pump light (excitation light) for another, namely, for the same purpose and for optimization and which modification yields predictable results. Furthermore, this modification is being suggested by the primary reference of Onaka and more specifically Onaka Fig 13, col 12 lines 58-64.         
Onaka as modified by Yoshida fails to explicitly disclose the multicore fiber includes a plurality of sections of multicore fiber, diameters of the clads of the sections are distinct and increased in the first direction, and two sections adjacent to each other are connected by splicing.
However, Savage-Leuchs discloses 
a fiber includes a plurality of sections of fiber (Fig 1A, col 7 lines 5-20, lines 54-61 where a fiber includes a plurality of sections of fiber (e.g. fiber segments 130 and 140)), 
diameters of clads of the sections are distinct and increased in a first direction (Fig 1A, col 7 lines 5-20, lines 54-61 where diameters of clads (e.g. 136/137 and 146/147) of the sections of fiber (e.g. fiber segments 130 and 140) are distinct and increased in a first direction (i.e. from left to right)), and  
two sections adjacent to each other are connected by splicing (Fig 1A, col 2 lines 52-57 where two sections of fiber (e.g. fiber segments 130 and 140) adjacent to each other are connected by splicing).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the multicore fiber (MCF) 1 as described in Onaka as modified by Yoshida, with the teachings of the sections of fiber (e.g. fiber segments 130 and 140) as described in Savage-Leuchs. The motivation being is that as shown a fiber can include a plurality of sections of fiber (e.g. fiber segments 130 and 140), where diameters of clads (e.g. 136/137 and 146/147) of the sections of fiber (e.g. fiber segments 130 and 140) are distinct and increased in a first direction (i.e. from left to right), and where the sections of fiber (e.g. fiber segments 130 and 140) are connected by splicing and one of ordinary skill in the art can implement this concept into the multicore fiber (MCF) 1 as described in Onaka as modified by Yoshida and have the multicore fiber (MCF) 1 with a plurality of sections of fiber (e.g. fiber segments 130 and 140), where diameters of clads of the sections of fiber (e.g. fiber segments 130 and 140) are distinct and increased in a first direction (i.e. from left to right), and where the sections of fiber (e.g. fiber segments 130 and 140) are connected by splicing i.e. as an alternative so as to have the multicore fiber (MCF) 1 be composed of fiber segments that are distinct and increased in a first direction in order make connections with other fibers or with other optical components that require different fiber diameter sizes and which modification is a simple implementation of a known concept of sections of fiber (e.g. fiber segments 130 and 140) into a known multicore fiber (MCF) 1 for its improvement and for optimization and which modification yields predictable results. Furthermore, MPEP 2144.04 section IV “Changes in Size/ Proportion” states that if the only difference between the prior art device (i.e. the multicore fiber (MCF) 1 with the clad (e.g. 13)) and the claimed device is the recitation of relative dimensions of the claimed device, the claimed device is not patentably distinct from the prior art device (i.e. the multicore fiber (MCF) 1 with the clad (e.g. 13)).  
 
Claims 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Onaka et al (US Pat 9250385) in view of Yoshida et al (US Pub 20050018727) in further view of Fini et al (US Pub 20110274435) in further view of Zhu (US Pub 20140307304).

Regarding Claim 13, Onaka discloses an optical communication system comprising: 
a first optical communication device configured to output an optical signal (Fig 10, where a first optical communication device (e.g. Tx#1 to Tx#5) outputs an optical signal); 
at least one optical amplifier configured to amplify the optical signal output from the first optical communication device (Fig 10, where at least one optical amplifier (i.e. Raman optical amplifier 10) amplifies the optical signal output from the first optical communication device (e.g. Tx#1 to Tx#5)); and wherein 
the optical amplifier comprises:   
a multicore fiber having a double clad structure (Fig 10, where the optical amplifier (i.e. Raman optical amplifier 10) comprises a multicore fiber (MCF) 1 having a double clad structure (12, 13) (as shown in Fig 1)), the double clad structure including a plurality of cores thorough which an optical signal is transmitted and a clad including the cores (Fig 1, Fig 10, where the double clad structure (12, 13) includes a plurality of cores (11) thorough which an optical signal is transmitted and a clad (e.g. 13) which includes the cores (11)); 
a first light source configured to output a first pump light used for amplifying the optical signal by stimulated Raman scattering in the multicore fiber (Fig 1, Fig 10, where the optical amplifier (i.e. Raman optical amplifier 10) comprises a first light source 2 that outputs a first pump light (excitation light) used for amplifying the optical signal by stimulated Raman scattering in the multicore fiber (MCF) 1), and 
a first optical coupler configured to couple the first pump light into the clad of the multicore fiber (Fig 1, Fig 10, Fig 13, where the optical amplifier (i.e. Raman optical amplifier 10) comprises a first optical coupler (e.g. 401) that couples the first pump light (excitation light) into the clad (e.g. 13) of the multicore fiber (MCF) 1 (as also shown in Fig 2)), wherein
the optical signal is transmitted through the multicore fiber in a first direction (Fig 1, Fig 2, Fig 10, Fig 13, where the optical signal is transmitted through the multicore fiber (MCF) 1 in a first direction (i.e. from left to right)).  
   Onaka fails to explicitly disclose the first pump light being generated by multiplexing a plurality of first multimode laser lights.
However, Yoshida discloses 
a first pump light being generated by multiplexing a plurality of first multimode laser lights (Fig 15, paragraphs [91][92] where a first pump light (excitation light) is generated by multiplexing (e.g. at WDM coupler 62) a plurality of first multimode laser lights (i.e. from laser modules 60a to 60d)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical amplifier (i.e. Raman optical amplifier 10) as described in Onaka, with the teachings of the first pump light (excitation light) as described in Yoshida. The motivation being is that as shown a first pump light (excitation light) can be generated by multiplexing (e.g. at WDM coupler 62) a plurality of first multimode laser lights (i.e. from laser modules 60a to 60d) and one of ordinary skill in the art can implement this concept into the optical amplifier (i.e. Raman optical amplifier 10) as described in Onaka and have the optical amplifier (i.e. Raman optical amplifier 10) with a first pump light (excitation light) being generated by multiplexing (e.g. at WDM coupler 62) a plurality of first multimode laser lights (i.e. from laser modules 60a to 60d) i.e. as an alternative in order to generate pumping light for amplifying optical signals and which modification is a simple substitution of a known first pump light (excitation light) for another, namely, for the same purpose and for optimization and which modification yields predictable results. Furthermore, this modification is being suggested by the primary reference of Onaka and more specifically Onaka Fig 13, col 12 lines 58-64.  
Onaka as modified by Yoshida fails to explicitly disclose a second optical communication device being configured to receive the optical signal amplified by the optical amplifier.  
However, Fini discloses 
a second optical communication device being configured to receive an optical signal amplified by an optical amplifier (Fig 7, paragraphs [62][63]  where a second optical communication device (optical receiver 266) is configured to receive an optical signal amplified by an optical amplifier 224).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the first optical communication device (e.g. Tx#1 to Tx#5) as described in Onaka as modified by Yoshida, with the teachings of the second optical communication device (optical receiver 266) as described in Fini. The motivation being is that as shown a second optical communication device (optical receiver 266) can be configured to receive an optical signal amplified by an optical amplifier 224 and one of ordinary skill in the art can implement this concept into the first optical communication device (e.g. Tx#1 to Tx#5) as described in Onaka as modified by Yoshida and have the first optical communication device (e.g. Tx#1 to Tx#5) with a second optical communication device (optical receiver 266) that is configured to receive the optical signal amplified by the optical amplifier (i.e. Raman optical amplifier 10) i.e. in order to have both an optical transmitter and an optical receiver for performing optical communications and which modification is a simple implementation of  a known concept of a known second optical communication device (optical receiver 266) into a known first optical communication device (e.g. Tx#1 to Tx#5) for its improvement and for optimization and which modification yields predictable results. 
Onaka as modified by Yoshida and Fini fails to explicitly disclose a diameter of the clad is continuously increased in the first direction over an entire length of the multicore fiber.  
However, Zhu discloses 
a diameter of a clad is continuously increased in a first direction over an entire length of a multicore fiber (Fig 8, paragraph [64] where a diameter of a multicore fiber (e.g. a tapered-MCF 815b) with a clad is continuously increased (as shown in Fig 8) in a first direction (i.e. from left to right) over an entire length of the multicore fiber (e.g. a tapered-MCF 815b) (this is because a tapered-MCF is known to have a clad which includes cores)).    
Therefore, it would have been obvious to one of ordinary skill in the art to modify the multicore fiber (MCF) 1 as described in Onaka as modified by Yoshida and Fini, with the teachings of the multicore fiber (e.g. a tapered-MCF 815b) as described in Zhu. The motivation being is that as shown a diameter of a multicore fiber (e.g. a tapered-MCF 815b) with a clad can be continuously increased in a first direction (i.e. from left to right) over an entire length of the multicore fiber (e.g. a tapered-MCF 815b) and one of ordinary skill in the art can implement this concept into the multicore fiber (MCF) 1 as described in Onaka as modified by Yoshida and Fini and have a diameter of the multicore fiber (MCF) 1 with the clad (e.g. 13) be continuously increased in the first direction (i.e. from left to right) over an entire length of the multicore fiber (MCF) 1 i.e. as an alternative so as to have the multicore fiber (MCF) 1 with a tapered shape in order make connections with other fibers or with other optical components that require different fiber diameter sizes and which modification is a simple implementation of  a known concept of a known multicore fiber (e.g. tapered-MCF 815b) into another similar multicore fiber (MCF) 1 for its improvement and for optimization and which modification yields predictable results. Furthermore, MPEP 2144.04 section IV “Changes in Size/ Proportion” states that if the only difference between the prior art device (i.e. the multicore fiber (MCF) 1 with the clad (e.g. 13)) and the claimed device is the recitation of relative dimensions of the claimed device, the claimed device is not patentably distinct from the prior art device (i.e. the multicore fiber (MCF) 1 with the clad (e.g. 13)). 

Regarding Claim 14, Onaka as modified by Yoshida and Fini and Zhu also discloses the optical communication system wherein two or more optical amplifiers are disposed in series between the first and second optical communication devices (Fini Fig 7, paragraphs [60][62][63]  where two or more optical amplifiers 224 (e.g. one at each span) are disposed in series between first and second optical communication devices (e.g. an optical transmitter 246 and optical receiver 266)).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The newly found prior art relevant to the Applicant’s disclosure and not relied upon is the following:

Fini et al (US Pub 20110280517) and more specifically Fig 5.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636